Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-14 and 17-22 are pending. Claims 2 and 15-16 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for inhibiting methylation of a target DNA in a plant cell wherein the target DNA is silenced via the methylation thereof.
The metes and bound of the claim are indefinite because it is not clear how methylation is inhibited when the claim requires that the target DNA is silenced by methylation. In other words, the claim requires methylation to occur but is also drawn to inhibiting methylation.
Conversely, the limitation “wherein the target DNA is silenced via methylation thereof” may be directed to what naturally occurs in the cell: it is the methylation of target DNA that prevents gene expression.
It is presumed that latter interpretation is Applicant’s intention as the former would result in the silencing of a target gene of interest and the failure of the cell to accumulate a plant-derived functional component. 
Claims 11 and 12 present a similar issue and are therefore rejected for the same reason as provided for claim 1.
Claims 3-10, 13, 14 and 17-22 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-14 REMAIN rejected, and claims 17-22 are NOW rejected, under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for increasing expression of GFP by expressing a ribozyme that targets the 35S promoter, does not reasonably provide enablement for inhibiting methylation of the genus of target DNA as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, claims 1, 3-14 and 17-22 are broadly drawn to a method for inhibiting methylation of a target DNA in a plant cell by expressing one or more ribozymes specific for a scaffold RNA produced by transcription of the target DNA in an RdDM mechanism, wherein the target DNA is a promoter controlling expression of a desired trait, wherein said method creates a desired trait or a plant-derived functional component, an expression system comprising a plant body producing a target DNA and a ribozyme specific for the scaffold of said target, and a ribozyme expression vector comprising a nucleotide sequence coding for one or more ribozymes specific for a scaffold RNA produced by transcription of a target DNA.
Thus, the claims broadly encompass increasing the amount of any conceivable trait or product by inhibiting the methylation of any possible gene or promoter thereof.
Meanwhile, the specification teaches that the method of the instant invention may be used to target any DNA contributing to expression of a desired trait so long as it is controlled by DNA methylation, and that plant-derived functional components include iridoids (p. 8, ¶ 0020 and 0021).
As a proof-of-principle, the specification teaches that GFP expression can be increased by expressing a ribozyme targeting scaffold RNA (p. 17, ¶ 004).
Specifically, the specification teaches that a portion of the 35S promoter fused to  CMV-A1 leads to DNA methylation and inhibition of GFP expression in line 16C suggesting that it is CMV that induces DNA methylation (p. 13, ¶ 0038). This design is based on the state of the art, in particular the teachings of Kanazawa et al (2011, The Plant Journal, 65:156-168; see Abstract; p. 156; see p. 157, col. 1, ¶ 3; see also p. 163, col. 1, ¶ 2).
When a vector comprising a ribozyme targeting scaffold RNA in the 35S promoter was introduced in to these plants GFP expression was restored indicating that DNA methylation was inhibited (p. 15, Example 5).
However, the specification fails to provide the requisite guidance for making the vectors and practicing the methods as claimed because it fails to teach which genes or promoters thereof produce scaffold RNA through the transcription of target DNA in an RdDM mechanism, and further fails to provide guidance for determining which genes are inhibited by DNA methylation as opposed to activated by DNA methylation.
This lack of guidance is critical in light of the state of the art: how RdDM regulates protein-coding genes remains poorly understood and few RdDM target genes have been identified (Au et al, 2017, Genes, 8:1-24; see Abstract; see also p. 1, ¶ 1 and p. 2, ¶ 3). In fact, RdDM can activate gene expression (see Abstract; see also p. 2, ¶ 3; see section 3.9 and section 5).
Shibuya et al reinforces what is known in the art: RdDM can induce transcriptional activation in plants (2009, PNAS, 106:1660-1665; see Abstract; see also p. 1660, col. 1 ¶ and col. 2, penultimate ¶). In fact, contrary to the teachings of the specification, Dong et al teach that DNA methylation promoted gene expression and increased the accumulation of iridoid glycosides (2021, BMC Plant Biology, In review/Preprint, p. 2, ¶ 2).
Moreover, both strands of target promoter DNA are not uniformly methylated, and that observations for methylation in 35S promoter needs to be tested for other promoters (Matsunaga et al, 2019, BMC Plant Biology,19:1-13; see p. 9, col. 2).
Furthermore, RdDM defective A. thaliana have few obvious phenotypes and that although current models depict siRNAs base-pairing with PolV generated scaffold RNAs it is conceivable that siRNAs interact directly with the target DNA during PolV transcription, and RdDM may be more important in some plant species as opposed to others (Matzke et al, 2014, Nature Reviews Genetics, 15:394-408, p. 400, col. 2, last ¶; see p. 405, col. 2, ¶ 1; see also p. 406, col. 2, ¶ 1)
Therefore, in light of the inadequate guidance in the specification with respect to determining which genes and promoters are activated or suppressed by methylation, the lack of working examples, the breadth of the claims and the state of the art, the skilled practitioner would be unable to predictably practice the methods and make the vectors as claimed.
The skilled practitioner would first turn to the instant specification for guidance in making and using the ribozymes and vectors as claimed. However, the specification does not provide sufficient guidance for doing so as broadly claimed. Moreover, the prior art is also lacking in examples of predictably using the RdDM mechanism to inhibit methylation of target DNA as broadly claimed.
Finally, said practitioner would turn to undue trial and error experimentation for making and/or using the ribozymes and vectors as broadly claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of the claims because RdDM is well known in the art and that it was known that desired traits in plants are controlled by DNA methylation, and provides an example of how transposons can be controlled using the method of the instant invention (Applicant reply dated 23 May 2022, p. 6, last ¶, p. 7, ¶ 2; see also Declaration under 37 C.F.R. § 1.132 of Chikara Masuta, p. 4, sections 15 and 16).
However, none of these arguments are persuasive as they fail to address the state of the art as discussed above in detail: how RdDM regulates protein-coding genes remains poorly understood and few RdDM target genes have been identified (Au et al), and RdDM defective A. thaliana have few obvious phenotypes with RdDM possibly being more important in some plant species as opposed to others (Matzke et al).
The Declaration under 37 C.F.R. § 1.132 of Chikara Masuta does little to address the state of the art and merely states that the method may be generally used to regulate any gene (sections 5-13) while providing a limited number of examples that may be used (section 14-17).
Thus, Applicant’s arguments are not commensurate in scope with the claimed subject matter which encompasses a vast genus of target DNAs in an equally broad genus of plants and for which the prior art fails to teach can be predictably inhibited in order to express said target DNA yielding a desired trait.

Claims 1 and 3-14 REMAIN rejected, and claims 17-22 are NOW rejected, under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Instant claims 1, 3-14 and 17-22 are broadly drawn to a method for inhibiting methylation of a target DNA in a plant cell by expressing one or more ribozymes specific for a scaffold RNA produced by transcription of the target DNA in an RdDM mechanism, wherein the target DNA is a promoter controlling expression of a desired trait, wherein said method creates a desired trait or a plant-derived functional component, an expression system comprising a plant body producing a target DNA and a ribozyme specific for the scaffold of said target, and a ribozyme expression vector comprising a nucleotide sequence coding for one or more ribozymes specific for a scaffold RNA produced by transcription of a target DNA.
Thus, the claims broadly encompass increasing the amount of any conceivable trait or product by inhibiting the methylation of any possible gene or promoter thereof.
Meanwhile, the specification describes that the method of the instant invention may be used to target any DNA contributing to expression of a desired trait so long as it is controlled by DNA methylation, and that plant-derived functional components include iridoids (p. 8, ¶ 0020 and 0021).
As a proof-of-principle, the specification describes that GFP expression can be increased by expressing a ribozyme targeting scaffold RNA (p. 17, ¶ 004).
Specifically, the specification describes that a portion of the 35S promoter fused to  CMV-A1 leads to DNA methylation and inhibition of GFP expression in line 16C suggesting that it is CMV that induces DNA methylation (p. 13, ¶ 0038). This design is based on the state of the art, in particular the description in Kanazawa et al (see Abstract; p. 156; see p. 157, col. 1, ¶ 3; see also p. 163, col. 1, ¶ 2).
When a vector comprising a ribozyme targeting scaffold RNA in the 35S promoter was introduced in to these plants GFP expression was restored indicating that DNA methylation was inhibited (p. 15, Example 5).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
However, the specification fails to describe a representative number of vectors or target genes as claimed: the specification does not describe genes or promoters thereof that produce scaffold RNA through the transcription of target DNA in an RdDM mechanism, and further fails to describe which genes are inhibited by DNA methylation as opposed to activated by DNA methylation.
This description in light of the state of the art: how RdDM regulates protein-coding genes remains poorly understood and few RdDM target genes have been identified (Au et al, see Abstract; see also p. 1, ¶ 1 and p. 2, ¶ 3). In fact, RdDM can activate gene expression (see Abstract; see also p. 2, ¶ 3; see section 3.9 and section 5).
Shibuya et al reinforces what is known in the art: RdDM can induce transcriptional activation in plants (see Abstract; see also p. 1660, col. 1 ¶ and col. 2, penultimate ¶). In fact, contrary to the teachings of the specification, Dong et al teach that DNA methylation promoted gene expression and increased the accumulation of iridoid glycosides (p. 2, ¶ 2).
Moreover, both strands of target promoter DNA is not uniformly methylated, and that observations for methylation in 35S promoter needs to be tested for other promoters (Matsunaga et al, p. 9, col. 2).
Furthermore, RdDM defective A. thaliana have few obvious phenotypes and that although current models depict siRNAs base-pairing with PolV generated scaffold RNAs it is conceivable that siRNAs interact directly with the target DNA during PolV transcription, and RdDM may be more important in some plant species as opposed to others (Matzke et al, 2014, p. 400, col. 2, last ¶; see p. 405, col. 2, ¶ 1; see also p. 406, col. 2, ¶ 1).
Therefore, in light of the inadequate disclosure in the specification, the failure of the specification to describe a representative number of vectors or ribozymes or target DNA that is methylated, and the state of the art, the skilled practitioner would not be of the opinion that Applicant possesses the methods or vectors as broadly claimed.
Given the lack of written description in the specification with regard to the genus of ribozymes, vectors and target DNA, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments 
Applicant traverses the rejection of the claims for substantially the same reasons as provided for traversing the rejection of the claims for failing to comply with the scope of enablement requirement (Applicant reply dated 23 May 2022, p. 8).
Because Applicant’s arguments were not persuasive for obviating the rejection of the claims for failing to comply with the scope of enablement requirement they are also not persuasive for overcoming the rejection of the claims for failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 3-14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lander et al (WO 2017/219027) in view of Jacobsen et al (Pub. No. US 2016/0017348 A1) and Bussiere et al (2003, Plant Biotechnology Journal, 423-435) and Gallego-Bartolome (2018, PNAS, 115:E2125-E2134) and Kanazawa et al (2011, The Plant Journal, 65:156-168).
	Instant claims 1, 3-14 and 17-22 are broadly drawn to a method for inhibiting methylation of a target DNA in a plant cell by expressing one or more ribozymes specific for a scaffold RNA produced by transcription of the target DNA in an RdDM mechanism, wherein the target DNA is a promoter controlling expression of a desired trait, wherein said method creates a desired trait or a plant-derived functional component, an expression system comprising a plant body producing a target DNA and a ribozyme specific for the scaffold of said target, and a ribozyme expression vector comprising a nucleotide sequence coding for one or more ribozymes specific for a scaffold RNA produced by transcription of a target DNA.
	Lander et al teach that RNA targeting effector proteins can be used to interfere with RdDM or RNA-directed silencing/activation of DNA/chromatin, and in particular, can target small RNAs involved in guiding methylation of DNA loci to interfere with these reactions (p. 220, ¶ 00713).
	The effector protein may by C2c2 which is a single component programmable RNA-guided RNA-targeting CRISPR effector that can be programmed to cleave ssRNA targets for epigenetic targeting (p. 2, ¶ 0008; p. 3, ¶ 0011; see also p. 6, ¶ 0019).
	Thus, while Lander et al reasonably teach, suggest and provide motivation for targeting components of the RdDM pathway to interfere with DNA methylation and in turn leading to gene activation/expression, the issue is whether it would have been obvious to specifically target scaffold RNAs that are recruited by PolV and to do so using ribozymes.
	To this point, Jacobsen et al teach it was known in the art that RdDM involves both the synthesis of non-coding small interfering RNAs by Pol IV and the synthesis of non-coding scaffold RNAs by Pol V.
	Meanwhile, Bussiere et al teach the virtues of using ribozymes: they are an attractive strategy for modulating RNA abundance as they are specific to their target with a high turnover rate and can distinguish between highly similar gene families capable of cleaving several substrate RNA molecules (p. 423 bridging p. 424, col. 1).
Gallego-Bartolome et al teach that it was known in the art the gene specific DNA methylation can be achieved by fusing the RdDM component SUVH9 to a ZFN targeting the FWA promoter resulting in gene silencing (p. E2125, col. 2, ¶ 2). Conversely, targeted DNA methylation can be obtained using fusion proteins to activate gene expression (see Abstract).
Kanazawa et al teach a CMV-based gene silencing system that is a useful tool to modify DNA methylation in plant genomes to elucidate the mechanism for epigenetic control (see Abstract; see also p. 65, col. 1).
	Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to follow the teachings of Lander et al by instead targeting scaffold RNA for cleavage because it was known in the art that DNA methylation is also mediated by PolV (e.g., see Jacobsen et al) and would thus be a design choice.
Namely, a design choice that is a functional equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See MPEP 2144.06
Factors that will support a conclusion that the prior art element is an equivalent are: (1) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co. , 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000); or (2) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co. , 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); or (3) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000). See MPEP 2183.
	Here, targeting the scaffold RNA versus the siRNA produced in the RdDM pathway through actions of PolV and DCL3 would be considered interchangeable and can produce the same result: inhibition of DNA methylation which can lead to gene activation as taught by Lander et al.
	Similarly, one would have found it obvious to use a ribozyme as opposed to CRISPR because they are functional equivalents each of which result in inhibiting a target gene of interest.
	One would have had a reasonable expectation of success in combining the teachings of Lander et al in view of Jacobsen et al and Bussiere et al to cleave scaffold RNA and thus prevent DNA methylation which inhibits a target gene because Gallego-Bartolome teach that is possible to methylate a target of interest by manipulating the RdDM machinery of the cell. 
	
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662